DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s response filed January 10 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-20 are pending.
5.	The electronic terminal disclaimer filed on January 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent application stated in terminal disclaimer has/have been reviewed and accepted. The terminal disclaimer has been recorded.
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
8.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the reason for allowable subject matter was mentioned in previous office action mailed December 29, 2021 (see the allowable subject matter section), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
However, to keep the record clear, since no prior art was found to teach: “identify an alternate treatment to present to the unauthorized user, wherein the alternate treatment is different from the one or more alternate treatments previously presented to the unauthorized user; provide the alternate treatment to the unauthorized user; and capture unauthorized user information from the unauthorized user based on the alternate treatment.” in combination with other limitations recited in claim 1 as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented. Other independent claims 16 and 19 recite similar limitations.

 9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 16, and 19 with proper motivation before the effective filing date of the claimed invention.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon: 
	US 10,839,468 B2 (Odegard et al.): “A system comprising: one or more processors; one or more data stores storing: structured data including one or more fields that define one or more entities, the structured data comprising at least publicly available data and private internal data; and unstructured data associated with the structured data, the unstructured data including user-defined fields that are added to the structured data during manipulation with a data record, the unstructured data including proprietary data that is unavailable to unauthorized users; and memory storing computer-executable instructions that, when executed, cause the one or more processors to perform operations comprising: receiving an input from a user via a first interaction with a graphical user interface (GUI), the input defining an attribute; identifying, from the structured data, an entity of the one or more entities based at least in part on the attribute; presenting a 
	12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438